Remarks
Claims 1-20 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 7/6/2021 have been fully considered but they are not persuasive.
Applicant alleges that claim 11 has been amended “based on the analysis in the Office Action and submits that the claims now recite a first entity computer system, a second entity computer system and one or more processors as well.  Therefore, three computer systems or processors are described and perform their various functions.  This rejection should therefore be withdrawn.”  To the contrary, the instructions on the 
Applicant alleges, with respect to the 101 rejection, “In order to address and adopt the suggestion in the Office Action that the claims should be amended so that the steps are performed by computer hardware, Applicant has amended claims 1 and 11 to recite one or more of a first entity computer system, a second entity computer system, an algorithm provider computer system and so forth.”  Applicant continues by alleging “The Office Action also concludes on page 4 that because the claims do not specify any physical structure, which includes interpretations with no physical presence, that they are maintained as abstract.  The clear indication is that with the introduction of the proper physical structure (computer systems) in the claim language, which now requires the specific physical structure, that claims would no longer be deemed abstract.  Therefore, Applicant has adopted the suggestion in the Office Action to ensure that the claims are clear and that the steps are more than an abstract idea.  Therefore, the 101 rejection is respectfully overcome and should be withdrawn.”  However, Applicant states that computer systems can be “virtual computing devices” in claim 17, for example.  Therefore, these computer systems which are virtual are not physical and the 101 rejection is maintained for the same reasons as before.  
Applicant admits that paragraph 49 of Carro includes “an algorithm that can be divided into several modules”.  The Examiner thanks Applicant for such admission.  
Applicant then describes Applicant’s understanding of a portion of Carro and alleges “Now, the Office Action argues that it would be obvious to incorporate the file splitting and distribution techniques of Carro into the multiparty computation system in 
Applicant then alleges “The analysis is someone circular in that the argument is that one of skill in the art would use the file splitting and distribution technique to split files and allow for the distribution of the file splits.”  Upon reading the proper quotation from the office action, one of ordinary skill in the art will readily note the correct motivations, which are to allow for distribution of algorithm splits to only those entities that are going to perform that portion of the algorithm, to ensure all entities get the proper splits, and/or to increase security in the system.  Applicant has not provided any response to any of these as of yet.  Indeed, it can be beneficial to allow for distribution of algorithm splits to only those entities that are going to perform that portion of the algorithm.  
Applicant then alleges “The purpose of incorporating the distribution technique of cargo is asserted to be to ensure that all entities have the proper splits and to security in the system.  Applicant submits that the challenge with the Office Action analysis is that 
Carro, however, discloses dividing an algorithm into a first algorithm subset and a second algorithm subset, the first algorithm subset representing a first portion of the algorithm that is less than an entire algorithm and the second algorithm subset representing a second portion of the algorithm that is less than the entire algorithm, wherein the second portion of the algorithm differs from the first portion of the algorithm...
Transmitting, to the first entity computer system, the first algorithm subset from the algorithm provider...
Transmitting, to the second entity computer system, the second algorithm subset from the algorithm provider, wherein the first entity computer system does not receive the second algorithm subset and the second entity computer system does not receive the first algorithm subset...
Whether or not the algorithm being divided and distributed is a multiparty computation protocol is insignificant, since Carro discloses dividing algorithms into subsets and distributing those subsets as explained in the rejection.  Furthermore, Carro is certainly directed to increasing security.  Even the title explicitly states that 
Applicant alleges “At a very high level, both references do relate to algorithms but they are completely different and operate quite differently.  For example, in Zeng, after parties participate in the multiparty communications in which random multiplication triples are generated which define secret shares for the parties, the secret shares are combinable to form a cryptographic key.  There is a secret share recombination phase after the secret share redistribution phase in which the subset of the parties re-combines their redistributive secret shares to recover the secret shares of the parties in the subset.  One of skill in the art will recognize that the Carro modules (the sender computer module 600, the security server module 605, and the voice check server module 610) certainly do not have any kind of concept of recombination of the various output from these modules.  Each of these modules performs a separate operation and there is no thought or concept that the respective output of these modules is somehow recombined to recover any kind of data.  One of skill in the art would recognize that you certainly would not utilize, for example, a voice check server module from Carro into the multiparty computational protocol of Zeng.”  This is not the combination being made.  The combination made in the office action is incorporating the file splitting and distribution techniques of Carro into the multiparty computation system of Zheng.  Carro’s disclosure related to splitting and distributing files is being incorporate into the multiparty computation system of Zheng.  Applicant is arguing the wrong combination.  
Applicant then alleges “Applicant notes that it could understand that a response to the above argument would be that it is not the voice check concept of the modules 
Applicant continues by alleging “However, Applicant respectfully would traverse this type of response with the following explanation.  One of the basic obviousness rationales outlined in the MPEP is from KSR and the concept of combining prior art elements according to their known methods to yield applicable results.”  However, this is only one of 7 separate examples of rationales.  Indeed, this is not even a requirement.  Therefore, Applicant’s allegation is moot.  
Applicant then cites the MPEP and alleges “In subsection A, the MPEP states that a rejection based on this rationale...” and continues by arguing this 1 example.  However, this is only one of 7 separate examples of rationales.  Indeed, this is not even a requirement.  Therefore, Applicant’s allegation is moot.  
Applicant appears to keep arguing this 1 example on pages 12-13.  However, this is only one of 7 separate examples of rationales.  Indeed, this is not even a requirement.  Therefore, Applicant’s allegation is moot.  
Applicant then alleges “that it is clear that incorporating the Carro modules into the multiparty computational protocols of Zeng would render those protocols entirely useless.”  Again, this is not the combination being made.  The combination made in the office action is incorporating the file splitting and distribution techniques of Carro into the 
Applicant then alleges “the analysis is fundamentally that using the distribution techniques of Carro would increase the ‘security’ of the system of Zeng.  See Office Action, page 13.  However, in notes that this argument is not persuasive given the fact that Carro does not argue that distributing algorithm splits into different entities increases security.  Indeed, paragraph 50 comments that the security server module 605 can be merged with the sender computer module so that the encryption key can be generated in the sender’s computer and the voice check ticket is also created by the sender’s computer.  In other words, the analysis in the Office Action is that the separation of these modules increases security.  However, the actual teachings of Carro state nothing about increases in security due to the separation of the modules and expressly comments that several of the modules can be merged for convenience into the same computer.  This is directly contrary to the foundational analysis in the Office Action of why one of skill in the art would combine the references.  In other words, one of skill in the art would see that the various modules of Carro can be merged into the same computer system and would not think or have a suggestion put in their mind that to increase security of the system the various modules have to be split into separate computer systems.  No such suggestion is found in Carro.  They essentially teach that the modules can be separate or combined and that it does not appear to matter one way or another with respect to security.”  The motivation does not state that “to increase security of the system the various modules have to be split into separate computer 
The Examiner thanks Applicant for proving that Carro is combinable with Zheng by showing that Carro allows for either sending multiple splits to one entity or splitting and sending each split to different entities.  As Zheng discloses one of these options, the combination of Zheng in view of Carro clearly includes the use of either of these options.  
Applicant then alleges “Accordingly, for these various reasons, Applicant respectfully submits that one of skill in the art would not find it obvious to combine the voice prints related modules of Carro into the multiparty computational protocols of Zeng.  The functions of the modules between these two references are to disparate and different such that one of skill in the art would not likely combine these elements in a way that merely performs the same function as they did separately.  Such a blending would be inoperable and in that case, according to the MPEP, a finding of obviousness should not be made.”  Applicant is still arguing an incorrect combination of the 
Applicant alleges “that the separate layer space is not separate computer systems as is recited in the claims.  The claims have been amended to reference different computer systems and thus the claims are strengthened in this regard.  In the Office Action, the language switches from ‘layer space’ (when citing Shaposhnik) to ‘each entity/layer space’ to give the impression that Shaposhnik describes the concept of splitting algorithms and to different entities which can be considered as different computer systems.  However, the reference to the word ‘entity’ is generated in the Office Action and not from Shaposhnik.  Thus, Applicant continues to traverse this rejection and simply note that the actual disclosure of Shaposhnik is limited to splitting the algorithm into each layer space which is not taught in the reference is being on separate computer systems as is recited in the independent claims.  Therefore, Applicant submits that claims 1 and 11 are patentable as well as the claims that depend therefrom.”  However, claim 17, for example states that the computer systems may be “virtual computing devices”, which are not actually physically separate computers, but rather, are distinct virtual computing entities.  Shaposhnik’s disclosure of layer spaces clearly meets this virtual computing device interpretation that Applicant has provided for computer systems.  The Examiner thanks Applicant for admitting that Shaposhnik discloses “that the actual disclosure of Shaposhnik is ... splitting the algorithm into each layer space”.  As just shown, a layer space is a virtual computing device.  
entities which can be considered as different computer systems.  However, the reference to the word ‘entity’ is generated in the Office Action and not from Shaposhnik”, the Examiner cannot find this quotation “each entity/layer space” in the previous office action.  Thus, it is unclear just what Applicant is attempting to reference or allege.  
The response to arguments does state the following:
Applicant alleges “As noted above, claims 1 and 11 are amended to distinguish from the Zeng reference.  Accordingly, since Zeng and Shaposhnik as well fail to disclose the concept of the first entity not receiving the second algorithm subset and the second entity not receiving the first algorithm subset.  Therefore, claims 1 and 11, and the claims that depend therefrom, are patentable and in condition for allowance.”  To the contrary, Shaposhnik discloses the argued subject matter.  For example, Shaposhnik, paragraph 42 states “Algorithms are split with only part being run in each layer space”.  This clearly shows splitting the algorithm and only providing a portion of each to each entity/layer (space).  
The Examiner notes that a layer or layer space is clearly an entity, since the word “entity” is extremely broad and covers anything that exists.  
Applicant alleges that Hofmann “describes that a program of the whole system which would involve a complex algorithm could split the algorithm up and distributed 
Applicant then alleges “Again, the KSR analysis is important.  The question is whether one of ordinary skill in the art would take various distributed devices that have intelligent sensors and actuators and use those devices in the context of Zeng which involves a multiparty computational protocol.”  This is not the combination being made.  The combination being made is the incorporation of the configuration techniques of Hofmann into the multiparty computation system of Zheng.  Therefore, Applicant’s allegations regarding an incorrect combination are moot.  
Applicant goes on to allege “Again, under KSR, one would have to blend the elements of Hofmann (the devices with actuators and sensors) ‘according to their established functions’ with Zeng.  The only way that the devices of Hofmann could practically or conceivably be incorporated into the system of Zeng would be to eliminate the fundamental components of those devices such as their sensors and actuators.”  Again, this is not the combination being made.  The combination being made is the incorporation of the configuration techniques of Hofmann into the multiparty computation system of Zheng.  Therefore, Applicant’s allegations regarding an incorrect combination are moot.  Furthermore, Applicant appears to believe that Zheng’s devices cannot include sensors or actuators.  However, Applicant fails to explain why Applicant believes this to be the case.  
Applicant then alleges “seeking to blend an element (Hofmann device) extracted away from its functions or structural features, ignores the foundational analysis of KSR 
Applicant continues by alleging “The reason this is a foundational concept is that one of skill the art, when viewing these references, is not trying to perform the same function as the Patent Office does.  In other words, one of skill the art would be taught or consider the various structures and functions of the elements in trying to match them to another reference.”  Indeed, one of ordinary skill in the art is capable of incorporating a portion of a reference, such as configuration techniques, into a system even if the system in which the configuration techniques is being incorporated does not explicitly reference the same exact devices.  Applicant’s allegation equates to some made up requirement to only combine features that are found in both references with each other, which negates the entire purpose of a 103 rejection and obviousness analysis.  
Applicant then alleges “This is why it is important to consider these elements according to their established functions because that is what one of skill in the art would see and learn from the reference.  In this case, Applicant respectfully submits that Hofmann’s ‘elements’ would not likely by a preponderance of the evidence be blended into Zeng’s computer systems for the purpose of performing multiparty computation protocols.”  This argument makes no sense.  Applicant fails to identify just what “elements” are being referenced by this quotation, but again, the actual combination 
Applicant goes on to allege “One of skill in the art would not by a preponderance of the evidence consider incorporating the use of intelligent sensors and actuators to mechanically control parts of a process as taught by Hofmann in the teachings of Zeng.”  Once again, the actual combination incorporates the configuration techniques of Hofmann into the multiparty computation system of Zheng.  Applicant is still arguing the wrong combination.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a series of mathematical steps, resulting in a mathematical concept. This judicial exception is not integrated into a practical application because any additional elements in the claims (e.g., processors, computer systems, and a medium) are simply performing generic functionality and are insufficient to move the mathematical concept outside the realm of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (U.S. Patent Application Publication 2019/0372760) in view of Carro (U.S. Patent Application Publication 2010/0281254).  
Regarding Claim 11,
Zheng discloses a system comprising:
A first entity computer system (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; entities described below, for example);

At least one processor (Exemplary Citations: for example, Paragraph 59 and associated figures); and
A computer readable storage medium storing instructions which, when executed by the at least one processor, cause the at least one processor to perform operations comprising (Exemplary Citations: for example, Paragraph 59 and associated figures):
An algorithm comprising a first algorithm subset and a second algorithm subset, the first algorithm subset representing a first portion of the algorithm that is less than an entire algorithm and the second algorithm subset representing a second portion of the algorithm that is less than the entire algorithm, wherein the second portion of the algorithm differs from the first portion of the algorithm (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; any algorithm, protocol, subset, function, portion of function, equation, portion of equation, etc., such as Share, ReShare, SPDZ, F, ReCombine, multiparty addition, multiparty multiplication, or any function or equation, for example);
Transmitting, to the first entity computer system, the first algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; any algorithm, protocol, subset, 
Transmitting, to the second entity computer system, the second algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; as just described at another entity, for another of the above-described algorithm subsets, for example.  In order to use any algorithm or subset thereof, it must first be received);
Generating, via the first entity computer system, two shares of a first mathematical set based on a first parameter associated with the first algorithm subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; generating any share, such as λi, γi(x), ski, a, b, c, [a], [b], [c], or any value that is part of a mathematical set (e.g., any numerical value within a certain finite field), which could itself be λ, Fp, a, b, c, Hx, sk, Beaver triple, or the like, as examples.  Parameters may be any parameter of any algorithm, protocol, subset, function, portion of function, equation, portion of equation, etc., such as any value therein, any input, any output, any setting for any of the above, etc., as examples);
Transmitting at least a portion of the two shares of the first mathematical set from the first entity computer system to the second entity 
Generating, via the second entity computer system, two shares of a second mathematical set based on a second parameter associated with the second algorithm subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; as above, for a second entity, for example);
Transmitting at least a portion of the two shares of the second mathematical set from the second entity computer system to the first entity computer system (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; as above, for a second entity, for example);
Receiving, at the first entity computer system, a first split data subset of a full data set (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; receiving data, such as λi, γi(x), [x], xi, a ct portion, or the like, as examples);
Receiving, at the second entity computer system, a second split data subset of the full data set (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; as above, for a second entity, for example);
Running, at the first entity computer system,  the first algorithm subset on the first split data subset based on the two shares of the first i, etc., for example);
Running, at the second entity computer system,  the second algorithm subset on the second split data subset based on the two shares of the second mathematical set to yield a second output subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; as above, for as second entity, for example); and
Combining the first output subset and the second output subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; combining the outputs to generate a full output or a portion of a full output, such as ct, AggSet, or the like, for example);
But does not explicitly disclose dividing the algorithm into the first algorithm subset and the second algorithm subset, wherein the first entity computer system does not receive the second algorithm subset and the second entity computer system does not receive the first algorithm subset.  
Carro, however, discloses dividing an algorithm into a first algorithm subset and a second algorithm subset, the first algorithm subset representing a first portion of the algorithm that is less than an entire 
Transmitting, to the first entity computer system, the first algorithm subset from the algorithm provider (Exemplary Citations: for example, Figure 6 and associated written description; splitting/dividing algorithm into parts and distributing to different entities, for example); and
Transmitting, to the second entity computer system, the second algorithm subset from the algorithm provider, wherein the first entity computer system does not receive the second algorithm subset and the second entity computer system does not receive the first algorithm subset (Exemplary Citations: for example, Figure 6 and associated written description; splitting/dividing algorithm into parts and distributing to different entities, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the file splitting and distribution techniques of Carro into the multiparty computation system of Zheng in order to allow for distribution of algorithm splits to only those entities that are going to perform that portion of the algorithm, to reduce bandwidth, to reduce wasted processing power, to 
Regarding Claim 1,
Claim 1 is a method claim that corresponds to system claim 11 and is rejected for the same reasons.  
Regarding Claim 12,
Zheng as modified by Carro discloses the system of claim 11, in addition, Zheng discloses that the first algorithm subset from the algorithm that has been divided into a third algorithm and a fourth algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures).  
Regarding Claim 2,
Claim 2 is a method claim that corresponds to system claim 12 and is rejected for the same reasons.  
Regarding Claim 13,
Zheng as modified by Carro discloses the system of claim 11, in addition, Zheng discloses that the first parameter comprises a first characteristic of the first algorithm subset and wherein the second parameter comprises a second characteristic of the second algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; any of the above-described parameters comprise a characteristic of some form of an above-described algorithm subset, for example).  

Claim 3 is a method claim that corresponds to system claim 13 and is rejected for the same reasons.  
Regarding Claim 14,
Zheng as modified by Carro discloses the system of claim 11, in addition, Zheng discloses that the first parameter relates to a nature of the first algorithm subset and wherein the second parameter both relate to a nature of the second algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; any of the above-described parameters relate to a nature of some form of an above-described algorithm subset, for example).  
Regarding Claim 4,
Claim 4 is a method claim that corresponds to system claim 14 and is rejected for the same reasons.  
Regarding Claim 15,
Zheng as modified by Carro discloses the system of claim 11, in addition, Zheng discloses that the first split data subset is generated randomly as part of the full data set (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; random numbers/values, for example).  
Regarding Claim 5,
Claim 5 is a method claim that corresponds to system claim 15 and is rejected for the same reasons.  

Zheng as modified by Carro discloses the system of claim 11, in addition, Zheng discloses that the second split data subset is generated randomly as part of the full data set (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures).  
Regarding Claim 6,
Claim 6 is a method claim that corresponds to system claim 16 and is rejected for the same reasons.  
Regarding Claim 17,
Zheng as modified by Carro discloses the system of claim 11, in addition, Zheng discloses that the first entity computer system and the second entity computer system comprise one of two physically separate computing device or two separate virtual computing devices (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures).  
Regarding Claim 7,
Claim 7 is a method claim that corresponds to system claim 17 and is rejected for the same reasons.  
Regarding Claim 18,
Zheng as modified by Carro discloses the system of claim 11, in addition, Zheng discloses that each of the first mathematical set and the 
Regarding Claim 8,
Claim 8 is a method claim that corresponds to system claim 18 and is rejected for the same reasons.  

Claims 9 and 19 are rejected under 35 U.S.C. 103 as obvious over Zheng in view of Carro or, in the alternative, under 35 U.S.C. 103 as obvious over Zheng in view of Carro and Smith (U.S. Patent Application Publication 2017/0228547).
Regarding Claim 19,
Zheng as modified by Carro discloses the system of claim 11, in addition, Zheng discloses that each of the first mathematical set and the second mathematical set comprise an NxM matrix (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, 61, 62, and associated figures; each vector is an NxM matrix where either N or M is 1, for example).  
Smith also discloses that each of the first mathematical set and the second mathematical set comprise an NxM matrix (Exemplary Citations: for example, Paragraphs 4, 94, 102, 103, 106-108, 112, 113, 116, 144, 148-157, 160-165, 168, 170, 172, and associated figures; matrices, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the data share matrices of Smith into 
Regarding Claim 9,
Claim 9 is a method claim that corresponds to system claim 19 and is rejected for the same reasons.  

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Carro and Gvili (U.S. Patent Application Publication 2017/0149796).
Regarding Claim 20,
Zheng as modified by Carro discloses the system of claim 11, in addition, Zheng discloses that the running of the first algorithm subset on the first split data subset based on the two shares of the first mathematical set to yield a first output subset and the running of the second algorithm subset on the second split data subset based on the two shares of the second mathematical set to yield a second output subset occur using a technique (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures);
But does not explicitly disclose that the technique is a memoization technique.  

Regarding Claim 10,
Claim 10 is a method claim that corresponds to system claim 20 and is rejected for the same reasons.  

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Shaposhnik (U.S. Patent Application Publication 2018/0041477).  
Regarding Claim 11,
Zheng discloses a system comprising:
A first entity computer system (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; entities described below, for example);
A second entity computer system (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; entities described below, for example);

A computer readable storage medium storing instructions which, when executed by the at least one processor, cause the at least one processor to perform operations comprising (Exemplary Citations: for example, Paragraph 59 and associated figures):
An algorithm comprising a first algorithm subset and a second algorithm subset, the first algorithm subset representing a first portion of the algorithm that is less than an entire algorithm and the second algorithm subset representing a second portion of the algorithm that is less than the entire algorithm, wherein the second portion of the algorithm differs from the first portion of the algorithm (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; any algorithm, protocol, subset, function, portion of function, equation, portion of equation, etc., such as Share, ReShare, SPDZ, F, ReCombine, multiparty addition, multiparty multiplication, or any function or equation, for example);
Transmitting, to the first entity computer system, the first algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; any algorithm, protocol, subset, function, portion of function, equation, portion of equation, etc., such as Share, ReShare, SPDZ, F, ReCombine, multiparty addition, multiparty 
Transmitting, to the second entity computer system, the second algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; as just described at another entity, for another of the above-described algorithm subsets, for example.  In order to use any algorithm or subset thereof, it must first be received);
Generating, via the first entity computer system, two shares of a first mathematical set based on a first parameter associated with the first algorithm subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; generating any share, such as λi, γi(x), ski, a, b, c, [a], [b], [c], or any value that is part of a mathematical set (e.g., any numerical value within a certain finite field), which could itself be λ, Fp, a, b, c, Hx, sk, Beaver triple, or the like, as examples.  Parameters may be any parameter of any algorithm, protocol, subset, function, portion of function, equation, portion of equation, etc., such as any value therein, any input, any output, any setting for any of the above, etc., as examples);
Transmitting at least a portion of the two shares of the first mathematical set from the first entity computer system to the second entity computer system (Exemplary Citations: for example, Paragraphs 21-25, 
Generating, via the second entity computer system, two shares of a second mathematical set based on a second parameter associated with the second algorithm subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; as above, for a second entity, for example);
Transmitting at least a portion of the two shares of the second mathematical set from the second entity computer system to the first entity computer system (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; as above, for a second entity, for example);
Receiving, at the first entity computer system, a first split data subset of a full data set (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; receiving data, such as λi, γi(x), [x], xi, a ct portion, or the like, as examples);
Receiving, at the second entity computer system, a second split data subset of the full data set (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; as above, for a second entity, for example);
Running, at the first entity computer system,  the first algorithm subset on the first split data subset based on the two shares of the first mathematical set to yield a first output subset (Exemplary Citations: for i, etc., for example);
Running, at the second entity computer system,  the second algorithm subset on the second split data subset based on the two shares of the second mathematical set to yield a second output subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; as above, for as second entity, for example); and
Combining the first output subset and the second output subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; combining the outputs to generate a full output or a portion of a full output, such as ct, AggSet, or the like, for example);
But does not explicitly disclose dividing the algorithm into the first algorithm subset and the second algorithm subset, wherein the first entity computer system does not receive the second algorithm subset and the second entity computer system does not receive the first algorithm subset.  
Shaposhnik, however, discloses dividing an algorithm into a first algorithm subset and a second algorithm subset, the first algorithm subset representing a first portion of the algorithm that is less than an entire algorithm and the second algorithm subset representing a second portion 
Transmitting, to the first entity computer system, the first algorithm subset from the algorithm provider (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 42, 44, 174-177, and associated figures; splitting algorithm and sending splits to multiple layers, for example); and
Transmitting, to the second entity computer system, the second algorithm subset from the algorithm provider, wherein the first entity computer system does not receive the second algorithm subset and the second entity computer system does not receive the first algorithm subset (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 42, 44, 174-177, and associated figures; splitting algorithm and sending splits to multiple layers, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the algorithm splitting and usage techniques of Shaposhnik into the multiparty computation system of Zheng in order to optimize algorithm and data splitting via feedback, speed up processing by performing splits at different layers, accelerate data transfer, and/or improve data storage.  
Regarding Claim 1,

Regarding Claim 12,
Zheng as modified by Shaposhnik discloses the system of claim 11, in addition, Zheng discloses that the first algorithm subset from the algorithm that has been divided into a third algorithm and a fourth algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures).  
Regarding Claim 2,
Claim 2 is a method claim that corresponds to system claim 12 and is rejected for the same reasons.  
Regarding Claim 13,
Zheng as modified by Shaposhnik discloses the system of claim 11, in addition, Zheng discloses that the first parameter comprises a first characteristic of the first algorithm subset and wherein the second parameter comprises a second characteristic of the second algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; any of the above-described parameters comprise a characteristic of some form of an above-described algorithm subset, for example).  
Regarding Claim 3,
Claim 3 is a method claim that corresponds to system claim 13 and is rejected for the same reasons.  

Zheng as modified by Shaposhnik discloses the system of claim 11, in addition, Zheng discloses that the first parameter relates to a nature of the first algorithm subset and wherein the second parameter both relate to a nature of the second algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; any of the above-described parameters relate to a nature of some form of an above-described algorithm subset, for example).  
Regarding Claim 4,
Claim 4 is a method claim that corresponds to system claim 14 and is rejected for the same reasons.  
Regarding Claim 15,
Zheng as modified by Shaposhnik discloses the system of claim 11, in addition, Zheng discloses that the first split data subset is generated randomly as part of the full data set (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; random numbers/values, for example).  
Regarding Claim 5,
Claim 5 is a method claim that corresponds to system claim 15 and is rejected for the same reasons.  
Regarding Claim 16,
Zheng as modified by Shaposhnik discloses the system of claim 11, in addition, Zheng discloses that the second split data subset is generated 
Regarding Claim 6,
Claim 6 is a method claim that corresponds to system claim 16 and is rejected for the same reasons.  
Regarding Claim 17,
Zheng as modified by Shaposhnik discloses the system of claim 11, in addition, Zheng discloses that the first entity computer system and the second entity computer system comprise one of two physically separate computing device or two separate virtual computing devices (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures).  
Regarding Claim 7,
Claim 7 is a method claim that corresponds to system claim 17 and is rejected for the same reasons.  
Regarding Claim 18,
Zheng as modified by Shaposhnik discloses the system of claim 11, in addition, Zheng discloses that each of the first mathematical set and the second mathematical set comprise a Beaver set (Exemplary Citations: for example, Paragraphs 21, 26, 28, 35, 37-39, 61, and associated figures).  
Regarding Claim 8,


Claims 9 and 19 are rejected under 35 U.S.C. 103 as obvious over Zheng in view of Shaposhnik or, in the alternative, under 35 U.S.C. 103 as obvious over Zheng in view of Shaposhnik and Smith.
Regarding Claim 19,
Zheng as modified by Shaposhnik discloses the system of claim 11, in addition, Zheng discloses that each of the first mathematical set and the second mathematical set comprise an NxM matrix (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, 61, 62, and associated figures; each vector is an NxM matrix where either N or M is 1, for example).  
Smith also discloses that each of the first mathematical set and the second mathematical set comprise an NxM matrix (Exemplary Citations: for example, Paragraphs 4, 94, 102, 103, 106-108, 112, 113, 116, 144, 148-157, 160-165, 168, 170, 172, and associated figures; matrices, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the data share matrices of Smith into the multiparty computation system of Zheng as modified by Shaposhnik in order to allow the system to work with multi-dimensional matrices to allow for an increase in the number of shares needed to determine secret data 
Regarding Claim 9,
Claim 9 is a method claim that corresponds to system claim 19 and is rejected for the same reasons.  

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Shaposhnik and Gvili.
Regarding Claim 20,
Zheng as modified by Shaposhnik discloses the system of claim 11, in addition, Zheng discloses that the running of the first algorithm subset on the first split data subset based on the two shares of the first mathematical set to yield a first output subset and the running of the second algorithm subset on the second split data subset based on the two shares of the second mathematical set to yield a second output subset occur using a technique (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures);
But does not explicitly disclose that the technique is a memoization technique.  
Gvili, however, discloses that the technique is a memoization technique (Exemplary Citations: for example, Paragraph 211 and associated figures; memoization, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s 
Regarding Claim 10,
Claim 10 is a method claim that corresponds to system claim 20 and is rejected for the same reasons.  

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Hofmann (U.S. Patent Application Publication 2008/0082636).  
Regarding Claim 11,
Zheng discloses a system comprising:
A first entity computer system (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; entities described below, for example);
A second entity computer system (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; entities described below, for example);
At least one processor (Exemplary Citations: for example, Paragraph 59 and associated figures); and
A computer readable storage medium storing instructions which, when executed by the at least one processor, cause the at least one 
An algorithm comprising a first algorithm subset and a second algorithm subset, the first algorithm subset representing a first portion of the algorithm that is less than an entire algorithm and the second algorithm subset representing a second portion of the algorithm that is less than the entire algorithm, wherein the second portion of the algorithm differs from the first portion of the algorithm (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; any algorithm, protocol, subset, function, portion of function, equation, portion of equation, etc., such as Share, ReShare, SPDZ, F, ReCombine, multiparty addition, multiparty multiplication, or any function or equation, for example);
Transmitting, to the first entity computer system, the first algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; any algorithm, protocol, subset, function, portion of function, equation, portion of equation, etc., such as Share, ReShare, SPDZ, F, ReCombine, multiparty addition, multiparty multiplication, or any function or equation, for example.  In order to use any algorithm or subset thereof, it must first be received);
Transmitting, to the second entity computer system, the second algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; as just described at 
Generating, via the first entity computer system, two shares of a first mathematical set based on a first parameter associated with the first algorithm subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; generating any share, such as λi, γi(x), ski, a, b, c, [a], [b], [c], or any value that is part of a mathematical set (e.g., any numerical value within a certain finite field), which could itself be λ, Fp, a, b, c, Hx, sk, Beaver triple, or the like, as examples.  Parameters may be any parameter of any algorithm, protocol, subset, function, portion of function, equation, portion of equation, etc., such as any value therein, any input, any output, any setting for any of the above, etc., as examples);
Transmitting at least a portion of the two shares of the first mathematical set from the first entity computer system to the second entity computer system (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; transmitting at least a portion of the above, for example);
Generating, via the second entity computer system, two shares of a second mathematical set based on a second parameter associated with the second algorithm subset (Exemplary Citations: for example, 
Transmitting at least a portion of the two shares of the second mathematical set from the second entity computer system to the first entity computer system (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; as above, for a second entity, for example);
Receiving, at the first entity computer system, a first split data subset of a full data set (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; receiving data, such as λi, γi(x), [x], xi, a ct portion, or the like, as examples);
Receiving, at the second entity computer system, a second split data subset of the full data set (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; as above, for a second entity, for example);
Running, at the first entity computer system,  the first algorithm subset on the first split data subset based on the two shares of the first mathematical set to yield a first output subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; running one of the above-described algorithm subsets with the above-described data to get ct or portion thereof, AggSeti, etc., for example);

Combining the first output subset and the second output subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; combining the outputs to generate a full output or a portion of a full output, such as ct, AggSet, or the like, for example);
But does not explicitly disclose dividing the algorithm into the first algorithm subset and the second algorithm subset, wherein the first entity computer system does not receive the second algorithm subset and the second entity computer system does not receive the first algorithm subset.  
Hofmann, however, discloses dividing an algorithm into a first algorithm subset and a second algorithm subset, the first algorithm subset representing a first portion of the algorithm that is less than an entire algorithm and the second algorithm subset representing a second portion of the algorithm that is less than the entire algorithm, wherein the second portion of the algorithm differs from the first portion of the algorithm (Exemplary Citations: for example, Paragraphs 24, 27, 28, 31, 43, 51, and associated figures; splitting algorithm, distributing to devices, splitting 
Transmitting, to the first entity computer system, the first algorithm subset from the algorithm provider (Exemplary Citations: for example, Paragraphs 24, 27, 28, 31, 43, 51, and associated figures; splitting algorithm, distributing to devices, splitting program into modules, sending program modules to devices, etc. as examples); and
Transmitting, to the second entity computer system, the second algorithm subset from the algorithm provider, wherein the first entity computer system does not receive the second algorithm subset and the second entity computer system does not receive the first algorithm subset (Exemplary Citations: for example, Paragraphs 24, 27, 28, 31, 43, 51, and associated figures; splitting algorithm, distributing to devices, splitting program into modules, sending program modules to devices, etc. as examples).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the configuration techniques of Hofmann into the multiparty computation system of Zheng in order to allow devices to be discovered and configured as necessary, to ensure that the program modules used at each device are properly transported thereto, to allow for automatic configuration of networks of devices, and/or to ensure that algorithms are properly split and sent to devices that require such.  
Regarding Claim 1,

Regarding Claim 12,
Zheng as modified by Hofmann discloses the system of claim 11, in addition, Zheng discloses that the first algorithm subset from the algorithm that has been divided into a third algorithm and a fourth algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures).  
Regarding Claim 2,
Claim 2 is a method claim that corresponds to system claim 12 and is rejected for the same reasons.  
Regarding Claim 13,
Zheng as modified by Hofmann discloses the system of claim 11, in addition, Zheng discloses that the first parameter comprises a first characteristic of the first algorithm subset and wherein the second parameter comprises a second characteristic of the second algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; any of the above-described parameters comprise a characteristic of some form of an above-described algorithm subset, for example).  
Regarding Claim 3,
Claim 3 is a method claim that corresponds to system claim 13 and is rejected for the same reasons.  

Zheng as modified by Hofmann discloses the system of claim 11, in addition, Zheng discloses that the first parameter relates to a nature of the first algorithm subset and wherein the second parameter both relate to a nature of the second algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; any of the above-described parameters relate to a nature of some form of an above-described algorithm subset, for example).  
Regarding Claim 4,
Claim 4 is a method claim that corresponds to system claim 14 and is rejected for the same reasons.  
Regarding Claim 15,
Zheng as modified by Hofmann discloses the system of claim 11, in addition, Zheng discloses that the first split data subset is generated randomly as part of the full data set (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; random numbers/values, for example).  
Regarding Claim 5,
Claim 5 is a method claim that corresponds to system claim 15 and is rejected for the same reasons.  
Regarding Claim 16,
Zheng as modified by Hofmann discloses the system of claim 11, in addition, Zheng discloses that the second split data subset is generated 
Regarding Claim 6,
Claim 6 is a method claim that corresponds to system claim 16 and is rejected for the same reasons.  
Regarding Claim 17,
Zheng as modified by Hofmann discloses the system of claim 11, in addition, Zheng discloses that the first entity computer system and the second entity computer system comprise one of two physically separate computing device or two separate virtual computing devices (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures).  
Regarding Claim 7,
Claim 7 is a method claim that corresponds to system claim 17 and is rejected for the same reasons.  
Regarding Claim 18,
Zheng as modified by Hofmann discloses the system of claim 11, in addition, Zheng discloses that each of the first mathematical set and the second mathematical set comprise a Beaver set (Exemplary Citations: for example, Paragraphs 21, 26, 28, 35, 37-39, 61, and associated figures).  
Regarding Claim 8,


Claims 9 and 19 are rejected under 35 U.S.C. 103 as obvious over Zheng in view of Hofmann or, in the alternative, under 35 U.S.C. 103 as obvious over Zheng in view of Hofmann and Smith.
Regarding Claim 19,
Zheng as modified by Hofmann discloses the system of claim 11, in addition, Zheng discloses that each of the first mathematical set and the second mathematical set comprise an NxM matrix (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, 61, 62, and associated figures; each vector is an NxM matrix where either N or M is 1, for example).  
Smith also discloses that each of the first mathematical set and the second mathematical set comprise an NxM matrix (Exemplary Citations: for example, Paragraphs 4, 94, 102, 103, 106-108, 112, 113, 116, 144, 148-157, 160-165, 168, 170, 172, and associated figures; matrices, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the data share matrices of Smith into the multiparty computation system of Zheng as modified by Hofmann in order to allow the system to work with multi-dimensional matrices to allow for an increase in the number of shares needed to determine secret data 
Regarding Claim 9,
Claim 9 is a method claim that corresponds to system claim 19 and is rejected for the same reasons.  

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Hofmann and Gvili.
Regarding Claim 20,
Zheng as modified by Hofmann discloses the system of claim 11, in addition, Zheng discloses that the running of the first algorithm subset on the first split data subset based on the two shares of the first mathematical set to yield a first output subset and the running of the second algorithm subset on the second split data subset based on the two shares of the second mathematical set to yield a second output subset occur using a technique (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures);
But does not explicitly disclose that the technique is a memoization technique.  
Gvili, however, discloses that the technique is a memoization technique (Exemplary Citations: for example, Paragraph 211 and associated figures; memoization, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s 
Regarding Claim 10,
Claim 10 is a method claim that corresponds to system claim 20 and is rejected for the same reasons.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215.  The examiner can normally be reached on Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Jeffrey D. Popham/Primary Examiner, Art Unit 2432